Ratio of Earnings to Fixed Charges and Preferred Dividends Six Months Ended June 30, Years Ended December 31, Earnings: Income (Loss) Before Taxes $ 21,724 $ 14,580 Total Fixed Charges Less: Preferred Stock Dividends - - Earnings, Including Int on Deposits Less: Int on Deposits Earnings, Excluding Int on Deposits $ 28,083 $ 23,057 Fixed Charges: Int on Deposits $ 10,257 Int on Borrowings and Long-term Debt Int Exp Embedded in Rental Expense on Long-term Leases (1) Preferred Stock Dividends - - Total Fixed Charges, Including Int on Deposits Less Int on Deposits Total Fixed Charges, Excluding Int on Deposits $ 10,502 Ratio of Earnings to Fixed Charges and Preferred Dividends Excluding Int on Deposits Including Int on Deposits Deficiency (In Thousands) (1) Represents one-third of total rent expense.
